DETAILED ACTION
This Office action is in response to Response to Restriction Requirement received 11 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 11 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6, line 1, “the swirl flow” is indefinite.  It is unclear which swirl flow is being referenced since claims 1 and 5 both introduce different swirl flows.
Regarding claim 6, line 1, “counter-swirl flow” is indefinite.  It is unclear what the swirl flow is counter-swirling in relation to.
Regarding claim 7, line 1, “the swirl flow” is indefinite.  It is unclear which swirl flow is being referenced since claims 1 and 5 both introduce different swirl flows.
Regarding claim 7, line 1, “co-swirl flow” is indefinite.  It is unclear what the swirl flow is co-swirling in relation to.
Regarding claim 13, line 2, it is unclear if “a first perforated support flange” is the same as the first support flange recited in line 2 of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 5, 7-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yadav et al. (US 2018/0078912 A1; hereinafter Yadav).
Regarding claim 1, Yadav discloses a multi-stage mixer [18], comprising: a multi-stage mixer inlet (see left side of mixer assembly [18] in Figure 1) configured to receive exhaust gas [34], the multi-stage mixer inlet centered on a first axis; a multi-stage mixer outlet (see right side of mixer assembly [18] in Figure 1) configured to provide the exhaust gas to a catalyst [24], the multi-stage mixer outlet centered on the first axis; a first flow device [38A, 38B] configured to receive the exhaust gas from the multi-stage mixer inlet and to receive reductant (see [23]) such that the reductant is partially mixed with the exhaust gas [34] within the first flow device [38A, 38B], the first flow device [38A, 38B] comprising: a plurality of main vanes [40B]; and a plurality of main vane apertures [44] (“gaps” in paragraph 0028; examiner note: Yadav has also assigned reference numeral 44 to the cone-shaped surface in the specification and the drawings and the gaps 44 are not labeled in the drawings) interspaced between the plurality of main vanes [40B], the plurality of main vane apertures [44] being configured to receive the exhaust gas [34] and to cooperate with the plurality of main vanes [40B] to provide the exhaust gas from the first flow device [38A, 38B] with a swirl flow that facilitates mixing of the reductant and the exhaust gas [34]; and a second flow device [38C] configured to receive the exhaust gas and the reductant from the first flow device [38A, 38B], the second flow device [38C] comprising a plurality of second flow device apertures [44] configured to provide the exhaust gas [34] and the reductant from the second flow device [38C] to the catalyst [24] via the multi-stage mixer outlet (paragraphs 0025-0029, 0031-0032, 0034, and Figures 1-6).
Regarding claims 2, Yadav discloses the multi-stage mixer of claim 1, wherein: the plurality of main vane apertures [44] collectively define a first open area; wherein the plurality of second flow device apertures [44] collectively define a second open area; and wherein the first open area is equal to the second open area (paragraph 0028 and Figure 6; wherein hubs 38B and 38C are the same and therefore the hub gaps (i.e., open areas) are the same).
Regarding claim 3, Yadav discloses the multi-stage mixer of claim 1, further comprising an exhaust gas guide [30] coupled to the first flow device [38A, 38B], the exhaust gas guide [30] configured to receive the exhaust gas [34] from the multi-stage mixer inlet (see left side of mixer assembly [18] in Figure 1) and configured to cause the exhaust gas [34] to contact the reductant (see [23]) such that the reductant is propelled into the first flow device [38A, 38B] by the exhaust gas [34] (paragraphs 0027-0029 and Figures 1-2 and 6).
Regarding claim 5, Yadav discloses the multi-stage mixer of claim 1, wherein the first flow device [38A, 38B] further comprises: a plurality of auxiliary vanes [40A]; and a plurality of auxiliary vane apertures [44] interspaced between the plurality of auxiliary vanes [40A], the plurality of auxiliary vane apertures [44] configured to receive the exhaust gas [34] and cooperate with the plurality of auxiliary vanes [40A] to provide the exhaust gas [34] into the first flow device [38A, 38B] with a swirl flow that facilitates mixing of the reductant and the exhaust gas [34] (paragraphs 0028, 0032, and Figures 2 and 6).
Regarding claim 7, Yadav discloses the multi-stage mixer of claim 5, wherein the swirl flow is co-swirl flow (paragraph 0028 and Figures 2 and 6). 
Regarding claim 8, Yadav discloses the multi-stage mixer of claim 5, wherein: the first flow device [38A, 38B] further comprises: a body inlet [41A]; and a body outlet [41B]; and the plurality of auxiliary vanes [38A] is located proximate the body inlet [41A] and the plurality of main vanes [38B] is located proximate the body outlet [41B] (paragraphs 0028, 0032, and Figure 6).
Regarding claim 10, Yadav discloses the multi-stage mixer of claim 5, wherein the first flow device [38A, 38B] further comprises a first support flange [30] configured to secure the first flow device [38A, 38B] within the multi-stage mixer [18], the first support flange [30] configured to establish a seal between the first flow device [38A, 38B] and the multi-stage mixer [18] (paragraphs 0027, 0029, 0032, and Figures 1-2 and 6).
Regarding claim 13, Yadav discloses the multi-stage mixer of claim 10, wherein the first flow device further comprises a first perforated support flange [30] comprising a plurality of first perforations (expansion joints in the form of circumferential cutouts) configured to facilitate the passage of exhaust gas therethrough, the first perforated support flange [30] configured to secure the first flow device [38A, 38B] within the multi-stage mixer [18] (paragraphs 0027, 0029, 0031-0032, and Figures 1-2 and 6).

Additional Subject Matter
Claims 6 and 14-15 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Allowable Subject Matter
Claims 4, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Crawley et al. (US 2008/0087013 A1), Ferront et al. (US 2015/0110681 A1), Denton et al. (US 2016/0243510 A1), Harmon et al. (US 2016/0175784 A1), Fischer et al. (US 2014/0033686 A1), Li et al. (US 2012/0204541 A1), Cummings (US 2006/0150614 A1), and Solbrig et al. (US 9,605,573) which all disclose multi-stage mixers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746